 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    VERNON MCNEAL,                                     No. 2:05-cv-00441-TLN-EFB
12                       Plaintiff,
13            v.                                         ORDER
14    EVERT, et al.,
15                       Defendants.
16

17          This matter is before the Court on Plaintiff Vernon McNeal’s (“Plaintiff”) Motion

18   requesting to be transported to trial in a van. (ECF No. 353.) Plaintiff made a similar request in a

19   motion filed June 18, 2018. (ECF No. 342.) Therein, Plaintiff asserted that he was previously

20   transported to North Kern State Prison for a court date that did not occur, and that the

21   unnecessary transport was done in retaliation for his pending lawsuits. (Id. at 2–4.) Plaintiff

22   additionally claimed he has a preexisting back injury and that repeated bus rides cause further

23   damage to that preexisting condition. (Id. at 4.) In his present Motion, Plaintiff maintains that his

24   back is injured, and states he will refuse to take a bus to trial. (ECF No. 353 at 2.)

25          Although the Court has the general authority to issue all writs necessary or appropriate in

26   the furtherance of its jurisdiction (see 28 U.S.C. § 1651), decisions such as the housing and the

27   mode of transportation of a prisoner are generally left to the purview of the CDCR. Indeed, such

28   issues present security concerns that are better left to the judgment of prison officials. See, e.g.,
                                                         1
 1   Holleman v. Aramark Corp., No. 1:11-cv-323-TWP-DKL, 2013 WL 1403054 (S.D. Ind. April 5,

 2   2013) (“There is no doubt that transporting a prisoner . . . presents security issues. The court

 3   defers to the judgment of the prison officials in this context.”). Absent a showing of a

 4   constitutional or other legal violation, then, the Court is not inclined to interfere with the CDCR’s

 5   expertise.

 6          In the present case, Plaintiff has not established that transportation in a bus will cause him

 7   injury beyond vague allegations that he has a preexisting injury (see, e.g., ECF No. 342 at 4; ECF

 8   No. 353 at 2), nor has he shown how or why transportation in a van—as opposed to a bus—would

 9   prevent injury or the exacerbation of any preexisting injury. Of course, Plaintiff is free to file his

10   request through the appropriate administrative avenues with the CDCR. And of course, CDCR

11   officials cannot violate Plaintiff’s Eighth Amendment rights. But at this time Plaintiff has failed

12   to establish that transportation by bus would violate his rights. Consequently, the Court finds no

13   grounds to issue a writ ordering a specific mode of transportation and instead defers to the

14   judgment of the CDCR in transporting Plaintiff for his February 25, 2019 trial.

15          Plaintiff is cautioned that his refusal to appear for trial on February 25, 2019, if

16   unwarranted, may result in the dismissal of his case for failure to prosecute under Fed. R. Civ.

17   Pro. 41(b). See, e.g., Hernandez v. Whiting, 881 F.2d 768 (9th Cir. 1989).

18          For the reasons set forth above, Plaintiff’s Motion (ECF No. 353) is DENIED.

19          IT IS SO ORDERED.

20   Dated: February 16, 2019
21

22
                                         Troy L. Nunley
23
                                         United States District Judge
24

25

26
27

28
                                                        2
